                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

J & J SPORTS PRODUCTIONS, INC.                                                     PLAINTIFF

v.                              Case No. 4:17-cv-00277-KGB

MIGUEL A. RAMIREZ, et al.                                                       DEFENDANTS

                                  OPINION AND ORDER

       Before the Court is motion for summary judgment filed by plaintiff J & J Sports

Productions, Inc. (“J & J Sports”) (Dkt. No. 15). In the complaint, J & J Sports alleges that

defendants Miguel A. Ramirez and MNK Inc. d/b/a MNK Arkangel Event Center (collectively the

“MNK defendants”) willfully violated the Communications Act of 1934, as amended, 47 U.S.C.

§§ 605, et seq., and the Cable & Television Consumer Protection and Competition Act of 1992, as

amended, 47 U.S.C. §§ 553, et seq. (Dkt. No. 1). Specifically, J & J Sports alleges that the MNK

defendants unlawfully intercepted, received, published, divulged, displayed, and/or exhibited a

sports program, “The Fight of the Century,” Floyd Mayweather, Jr. v. Manny Pacquiao

Championship Fight Program (the “Program”), to which J & J Sports was granted the exclusive

commercial distribution rights (Id., ¶¶ 11, 16). J & J Sports moves for summary judgment on its

claim under the Communications Act (Dkt. No. 15, at 15). The MNK defendants have responded

to the motion, and J & J Sports replied (Dkt. Nos. 21, 25). For the following reasons, the Court

denies J & J Sports’ motion for summary judgment.

       I.     Background

       J & J Sports filed a statement of material facts in support of motion for summary judgment

(Dkt. No. 15-2). The MNK defendants filed a response to J & J Sports’ material facts in support

of motion for summary judgment (Dkt. No. 23). In the MNK defendants’ response, they deny
several of the facts stated by J & J Sports without providing a record cite upon which to base their

denial (Id., ¶¶ 1, 2, 9, 13, 14, 17). Pursuant to Local Rule 56.1 of the Local Rules of the United

States District Court for the Eastern and Western Districts of Arkansas, all material facts set forth

in the statement filed by the moving party shall be deemed admitted unless controverted by the

statement filed by the non-moving party. Further, failure to support or address properly the moving

party’s assertion of fact can result in the fact being considered as undisputed for purposes of the

motion. Fed. R. Civ. P. 56(e)(2). Unless otherwise noted, the following facts are taken from J &

J Sports’ statement of material facts in support of motion for summary judgment.

       The Program was telecast nationwide on Saturday, May 2, 2015 (Dkt. No. 15-2, ¶ 1). 1 J &

J Sports was granted the exclusive commercial distribution rights to the Program (Id., ¶ 2). 2 J & J

Sports’ distribution rights encompassed all undercard events as well as the main events and all

color commentary (Id.). 3 At all relevant times, MNK Inc. owned and operated the commercial

establishment doing business as MNK Arkangel Event Center (“Event Center”), operating at 7020

Colonel Glenn Road, Little Rock, Arkansas 72204 (Id., ¶ 3). At all times relevant hereto, Mr.

Ramirez was the President and Registered Agent of MNK Inc. (Id., ¶ 4). Mr. Ramirez is an officer



       1
           The MNK defendants attempt to dispute this statement by denying it, with no cite to
record evidentiary support for their denial (Dkt. No. 23, ¶ 1). Therefore, the Court finds that this
fact is undisputed. See Fed. R. Civ. P. 56(e) (“If a party fails to . . . properly address another
party’s assertion of fact as required by Rule 56(c), the court may . . . consider the fact undisputed
for purposes of the motion[.]”).
         2
           The MNK defendants attempt to dispute this statement by denying it, with no cite to
record evidentiary support for their denial (Dkt. No. 23, ¶ 2). Therefore, the Court finds that this
fact is undisputed. See Fed. R. Civ. P. 56(e) (“If a party fails to . . . properly address another
party’s assertion of fact as required by Rule 56(c), the court may . . . consider the fact undisputed
for purposes of the motion[.]”).
         3
           The MNK defendants attempt to dispute this statement by denying it, with no cite to
record evidentiary support for their denial (Dkt. No. 23, ¶ 2). Therefore, the Court finds that this
fact is undisputed. See Fed. R. Civ. P. 56(e) (“If a party fails to . . . properly address another
party’s assertion of fact as required by Rule 56(c), the court may . . . consider the fact undisputed
for purposes of the motion[.]”).
                                                  2
of MNK Inc. and specifically identified on the Arkansas Secretary of State Fictious Name Entity

Information Sheet issued for MNK Inc. (Id., ¶ 5). At all relevant times, Mr. Ramirez was an owner

and manager of the establishment and an officer of the entity owning the establishment (Id., ¶ 6).

Mr. Ramirez was inside the establishment on the day and night of the Program (Id., ¶ 7). He had

a 100 percent ownership interest in MNK Inc. and the establishment on May 2, 2015 (Id., ¶ 8).

       The MNK defendants intercepted, received, published, and/or exhibited the Program at the

commercial establishment doing business as the Event Center (Id., ¶ 9). 4 According to the affidavit

of Joseph M. Gagliardi, President of J & J Sports Productions, Inc., “[a]t no time did J & J . . .

sublicense the Program to Defendant Miguel A. Ramirez, individually and d/b/a MNK Arkangel

Event Center and/or MNK Inc., . . . or their establishment . . . .” (Dkt. No. 15-4, ¶ 2). According

to Mr. Gagliardi, the Program “was observed as being unlawfully exhibited by the establishment

doing business as MNK Arkangel Event Center. At no time did MNK Arkangel Event Center ever

lawfully license the Program from J & J Sports Productions, Inc. for such a purpose.” (Id., ¶ 7).

The Program was shown at the Event Center, and patrons of the establishment were informed that

it would be shown (Dkt. No. 15-2, ¶ 12). The commercial fee to broadcast the Program for an

establishment the size of the Event Center was $6,000.00 (Id., ¶ 13). 5 The Program was observed




       4
           The MNK defendants attempt to dispute this statement by denying it, with no cite to
record evidentiary support for their denial (Dkt. No. 23, ¶ 9). Therefore, the Court finds that this
fact is undisputed. See Fed. R. Civ. P. 56(e) (“If a party fails to . . . properly address another
party’s assertion of fact as required by Rule 56(c), the court may . . . consider the fact undisputed
for purposes of the motion[.]”).
         5
           The MNK defendants attempt to dispute this statement by denying it, with no cite to
record evidentiary support for their denial (Dkt. No. 23, ¶ 13). Therefore, the Court finds that
this fact is undisputed. See Fed. R. Civ. P. 56(e) (“If a party fails to . . . properly address another
party’s assertion of fact as required by Rule 56(c), the court may . . . consider the fact undisputed
for purposes of the motion[.]”).
                                                   3
being displayed at the Event Center by investigator David Hall (Id., ¶ 14). 6 On May 2, 2015, the

Event Center had satellite television service (Id., ¶ 15). The Event Center advertised that the

Program would be shown on social media outlets (Id., ¶ 16). The Event Center required a $35.00

cover charge for entry (Id., ¶ 17). 7

            The MNK defendants attached to their response a copy of an Arkangel Event Center

Rental Contract signed by Gregorio Romero on April 6, 2015, for an event that took place on May

2, 2015 (Dkt. No. 22-1). They also attached to their response a copy of a receipt for $2,600.00 for

services provided (Dkt. No. 22-2). The receipt states, “This is for the cost of the rental agreement

of the event center for May 2, 2015 from 10pm-2am rented by Mr. Gregorio Romero. This is for

both the security deposit and the rental fee of the facility per the contract.” (Id.).

        II.      Request To Exclude Documents From Consideration

        J & J Sports objects to two documents that the MNK defendants attached to their response

to the motion for summary judgment (Dkt. No. 25-1, at 1). Specifically, J & J Sports argues that

the Arkangel Event Center Rental Contract and a receipt from a rental agreement between Mr.

Ramirez and Mr. Romero to rent the Event Center from 10:00 p.m. to 2:00 a.m. on May 2, 2015,

should be excluded (the “Documents”) (Dkt. Nos. 22, Exs. 1, 2; 23, Exs. 1, 2).




        6
           The MNK defendants attempt to dispute this statement by denying it, with no cite to
record evidentiary support for their denial (Dkt. No. 23, ¶ 14). Therefore, the Court finds that
this fact is undisputed. See Fed. R. Civ. P. 56(e) (“If a party fails to . . . properly address another
party’s assertion of fact as required by Rule 56(c), the court may . . . consider the fact undisputed
for purposes of the motion[.]”).
        7
           The MNK defendants attempt to dispute this statement by denying it, with no cite to
record evidentiary support for their denial (Dkt. No. 23, ¶ 17). Therefore, the Court finds that
this fact is undisputed. See Fed. R. Civ. P. 56(e) (“If a party fails to . . . properly address another
party’s assertion of fact as required by Rule 56(c), the court may . . . consider the fact undisputed
for purposes of the motion[.]”).
                                                   4
        J & J Sports argues that the Documents should be excluded because it received a copy of

the Documents for the first time on June 4, 2018 (Dkt. No. 25-1, at 1). J & J Sports further argues

that it agreed to a continuance for the MNK defendants to respond to the motion for summary

judgment but did not waive any objection to the admissibility of previously undisclosed

information (Id., at 2). J & J Sports contends that the Documents fall under the information

required to be identified under Federal Rule of Civil Procedure 26(e)(1)(A)(ii) because the

Documents support the MNK defendant’s argument that they are not liable for the acts of Mr.

Romero (Id.).

        Under the Federal Rules of Civil Procedure, each party must “supplement or correct its

disclosure or response . . . in a timely manner . . . if the additional or corrective information has

not otherwise been made known to the other parties during the discovery process . . . .” Fed. R.

Civ. P. 26(e)(1)(A). In the event a party fails to supplement its discovery responses, “the party is

not allowed to use that information . . . unless the failure was substantially justified or is harmless.”

Fed. R. Civ. P. 37(c)(1). In determining whether a Rule 26 violation is “justified or harmless,” the

Court is directed to consider: “(1) the prejudice or surprise to the party against whom the testimony

is offered; (2) the ability of the party to cure the prejudice; (3) the extent to which introducing such

testimony would disrupt the trial; and (4) the moving party’s bad faith or willfulness.” Rodrick v.

Wal–Mart Stores E., L.P., 666 F.3d 1093, 1096 (8th Cir. 2012) (internal citations and quotations

omitted).

        According to the interrogatory responses from MNK defendants that J & J Sports attached

to its motion for summary judgment, the MNK defendants listed “$2,000.00 rental fee plus a

$250.00 security deposit” as the only source of income or revenue derived on Saturday, May 2,

2015, and Sunday, May 2, 2015 (Dkt. No. 15-3, Ex. 3, at 2). The MNK defendants also stated that



                                                   5
“Mr. Gregorio Romero rented the facility for May 2, 2015,” when instructed to identify any person

who was a licensee of the Event Center on May 2, 2015 (Id.). Based on the record before the

Court, at this time, the Court concludes that J & J Sports was not surprised or prejudiced by the

MNK defendants attaching the Documents to their response to the motion for summary judgment

because J & J Sports was made aware of the rental agreement and the identity of Mr. Romero when

the interrogatories were completed on December 20, 2017. For the second factor, based on the

record evidence before the Court and the parties’ arguments to date regarding this evidence, it does

not appear that the MNK defendants need an opportunity to cure any prejudice purportedly

resulting from the disclosure of these Documents because, on the record before it, the Court

concludes that J & J Sports was not prejudiced by the Documents. For the final two factors, the

introduction of the Documents did not cause any disruption because J & J Sports was or should

have been already on notice about the information in the Documents and because there is no record

evidence before the Court that the MNK defendants acted in bad faith or with willfulness. For

these reasons, at this time and on the record before it, the Court concludes that the MNK defendants

did not violate Rule 26 with this disclosure, and the Court will not exclude the Documents under

Rule 37(c)(1).

       J & J Sports also argues that the Documents should be excluded on the grounds of lack of

authenticity and hearsay. It is well settled that a party may not defeat a motion for summary

judgment by relying solely on inadmissible hearsay. See, e.g., BancorpSouth Bank v. Hazelwood

Logistics Ctr., LLC, 706 F.3d 888, 900 (8th Cir. 2013); Guest v. Shell, No. 4:12CV00336 JLH,

2013 WL 1089039, at *4 (E.D. Ark. Mar. 14, 2013). However, the standard is not whether the

evidence at the summary judgment stage would be admissible at trial—it is whether it could be

presented at trial in an admissible form. Gannon Int'l, Ltd. v. Blocker, 684 F.3d 785, 793 (8th Cir.



                                                 6
2012). Rule 56 of the Federal Rules of Civil Procedure permits a party to object to evidence cited

by the other party at the summary judgment stage and requires the Court to make a determination

regarding whether the evidence could be presented at trial in an admissible form. See Fed. R. Civ.

P. 56(c)(2). The Court finds that these Documents could be properly authenticated, among other

ways, with a supporting affidavit or testimony.        Further, through supporting affidavits or

testimony, the MNK defendants could establish that these Documents meet the requirements of

records of a regularly conducted activity and, therefore, are an exception to hearsay. See Fed. R.

Evid. 803(6). The Court will consider these Documents at the summary judgment stage.

       III.    Summary Judgment Standard

       Summary judgment is proper if the evidence, when viewed in the light most favorable to

the nonmoving party, shows that there is no genuine issue of material fact and that the defendant

is entitled to entry of judgment as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). A factual dispute is genuine if the evidence could cause a reasonable

jury to return a verdict for either party. Miner v. Local 373, 513 F.3d 854, 860 (8th Cir. 2008).

“The mere existence of a factual dispute is insufficient alone to bar summary judgment; rather, the

dispute must be outcome determinative under the prevailing law.” Holloway v. Pigman, 884 F.2d

365, 366 (8th Cir. 1989). However, parties opposing a summary judgment motion may not rest

merely upon the allegations in their pleadings. Buford v. Tremayne, 747 F.2d 445, 447 (8th Cir.

1984). The initial burden is on the moving party to demonstrate the absence of a genuine issue of

material fact. Celotex Corp., 477 U.S. at 323. The burden then shifts to the nonmoving party to

establish that there is a genuine issue to be determined at trial. Prudential Ins. Co. v. Hinkel, 121

F.3d 364, 366 (8th Cir. 2008). “The evidence of the non-movant is to be believed, and all




                                                 7
justifiable inferences are to be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986).

       IV.     Discussion

       J & J Sports moves for summary on its claims relating to § 605 and requests that liability

be found under § 605 because evidence supports a satellite violation, as opposed to requesting that

this Court consider an alleged violation of § 553 at this stage of the proceedings. J & J Sports

contends that there is no genuine issue of material fact regarding whether the MNK defendants

unlawfully intercepted, received, or published the Program at the Event Center (Dkt. No. 15-1, at

2). Further, because J & J Sports contends that summary judgment is proper on its § 605 claims,

J & J Sports also argues that it is entitled to statutory damages and enhanced damages (Id., at 9).

               A.      Violation Of § 605

       Section 605 states in pertinent part that “[n]o person not being authorized by the sender

shall intercept any radio communication and divulge or publish the existence, contents, substance,

purport, effect, or meaning of such intercepted communication to any person.” 47 U.S.C. § 605(a).

“Any person aggrieved by any violation of subsection (a) of this section may bring a civil action”

in district court. 47 U.S.C. § 605(e)(3)(A). The statute defines a person aggrieved to “include any

person with proprietary rights in the intercepted communication by wire or radio, including

wholesale or retail distributors of satellite cable programming . . . .” 47 U.S.C. § 605(d)(6).

       The language of this section refers to “radio communication” which courts have interpreted

to include satellite transmissions. See, e.g., Kingvision Pay Per View, Ltd. v. Williams, 1 F. Supp.

2d 1481, 1484 (S.D. Ga. 1998). While § 605 is “generally interpreted to prohibit commercial

establishments from intercepting and broadcasting satellite and cable television programming,” J

& J Sports Prods., Inc. v. Perez, 2014 WL 3805818, at *2 (N.D. Ill. Aug. 1, 2014), “the plain text



                                                 8
of both § 605 and § 553 prohibits far more than mere interception.” J & J Sports Prods., Inc. v.

Vega, Case No. 5:15-cv-5199, 2016 WL 4132290, at *3 (W.D. Ark. Aug. 2, 2016). “Section 605

also prohibits ‘divulg[ing] or publish[ing]’ information gleaned from unauthorized signal

reception, or otherwise using that information for one’s ‘own benefit or for the benefit of another

not entitled thereto.’” DirecTV, Inc. v. Webb, 545 F.3d 837, 848 (9th Cir. 2008) (quoting 47 U.S.C.

§ 605).

          To prove a violation of § 605, a plaintiff need only show that: “(1) the event or program

was shown in the defendant’s establishment and (2) plaintiff did not authorize the exhibition of

the event or program there.” Joe Hand Promotions, Inc. v. Shepard, Case No. 4:12-cv-1728 SNLJ,

2015 WL 1976342, at *8 (E.D. Mo. April 30, 2015).

          J & J Sports argues that its program was intercepted, received, or published in violation of

§ 605 and that it is a person aggrieved under the statute (Dkt. No. 15-1, at 2). J & J Sports further

argues that it did not authorize the MNK defendants to intercept, receive, exhibit, or otherwise

broadcast the Program (Id., at 4). Based on the evidence before the Court, there is no genuine

issue of material fact in dispute that J & J Sports had exclusive broadcasting rights to the Program,

making it the aggrieved person under § 605. The record also shows that there is no genuine issue

of material fact in dispute that the Program was shown at the Event Center on May 2, 2015, despite

the fact that the MNK defendants were not authorized by J & J Sports to show the Program.

However, the MNK defendants argue that they did not intercept the Program or benefit financially

from the showing of the Program (Dkt. No. 22, at 2). The MNK defendants further argue that Mr.

Romero rented out the Event Center for May 2, 2015, and that he is the proper defendant for this

litigation (Id., at 2-3).




                                                   9
       Other district courts have found that, for both an individual and an entity to be held liable

under § 605, plaintiff must show supervisory capacity and control over activities occurring at the

place of business, as well as receipt of a financial benefit from those activities. See J & J Sports

Prods, Inc. v. Diaz De Leon, Case No. 2:11-cv-02051, 2012 WL 79877, at *2 (W.D. Ark. Jan. 11,

2012) (finding that personal liability against an individual defendant was appropriate based upon

the allegations that he had supervisory capacity and control over, and received a financial benefit

from, the activities occurring within his establishment where the violation took place); see also J

& J Sports Prods, Inc. v. Betancourt, Case No. 08-cv-937 JLS (POR), 2009 WL 3416431, at *2

(S.D. Cal. Oct. 20, 2009) (finding plaintiff’s complaint properly pled vicarious liability by alleging

that the individual defendants were the owners and operators of the establishment where the

violations took place, with oversight and management responsibilities); Joe Hand Promotions, Inc.

v. Ewer, et al., Case No. 09–C–612, 2009 WL 3269658, at *1-*2 (E.D. Wis. Oct. 8, 2009) (finding

individual who was officer, director, shareholder, and/or principal of corporation who operated bar

personally liable in his individual capacity under § 605 for bar’s unlawful interception and

exhibition of pay-per-view UFC fight, where he admitted by default that he had control over

interception and received financial benefits therefrom) (citing J & J Sports Prods., Inc. v. Ribeiro,

562 F. Supp. 2d 498, 501 (S.D.N.Y. 2008)).

       Other district courts have applied this analysis in cases where a defendant who owns the

establishment purports to lease or rent the establishment to another, beyond his supervision, when

and where the alleged violation occurred. See Kingvision Pay-Per-View Ltd. v. Brito, Case No. 05

Civ.1042(GBD), 2005 WL 1765710, at *2 (S.D.N.Y July 25, 2005) (finding that a defendant who

leases out the location where the violation occurred to a tenant “may be held vicariously liable if

he had the right and ability to supervise the infringing activities and possessed a financial interest



                                                 10
in the exploitation of the copyrighted material”). Even under such circumstances, courts have

determined that a corporate officer “who has the ability to supervise [the intercepting] activity and

has a financial interest in that activity, or who personally participated in that activity, is personally

liable for the [interception].” Joe Hand Promotions, Inc. v. Kaczmar et al, Case No. 08 C 2910,

2008 WL 4776365, at *1 n.1 (N.D. Ill. Oct. 29, 2008) (alterations in original) (internal quotations

omitted).

        In its reply, J & J Sports argues that the MNK defendants, as the operator of the Event

Center, are still liable for violations under § 605 even if a group rented out the Event Center, as

the MNK defendants contend (Dkt. No. 25, at 3-4). J & J Sports does not cite the Court to any

relevant or binding authority in support of its argument. J & J Sports further argues that the rental

agreement between the MNK defendants and Mr. Romero and the receipt based on the agreement

establish liability for the MNK defendants (Dkt. No. 25, at 4). Specifically, J & J Sports contends

that the rental agreement was for an event to take place at the Event Center between 10:00 p.m.

and 2:00 a.m. on May 2, 2015, as stated in the rental agreement and the receipt (Id.). According

to the affidavit of Mr. Hall, he observed the undercard fight being shown at the Event Center at

9:12 p.m. (Dkt. No. 15-5, at 3). J & J Sports contends that this undisputed record evidence shows

that the MNK defendants are liable for a violation of § 605 because they showed part of the

Program before Mr. Romero’s event began at 10:00 p.m. (Dkt. No. 25, at 4). J & J Sports further

argues that the MNK defendants are liable because the rental agreement includes an indemnity

provision that shows the MNK defendants contemplated that they may be sued and that does not

absolve them of liability in this case (Id., at 5).

        Based on the record evidence before the Court at this time, construing all reasonable

inferences from the evidence in favor of the MNK defendants as this Court is required to do, the



                                                      11
Court concludes that there are genuine issues of material fact in dispute regarding whether the

MNK defendants may be held liable for any actions of Mr. Romero that purportedly violated §

605. The MNK defendants entered into a rental agreement with Mr. Romero for Mr. Romero to

host an event at the Event Center from 10:00 p.m. to 2:00 a.m. on May 2, 2015. Mr. Ramirez

admits that he was in the Event Center while the Program was being shown on the relevant date.

However, there is no evidence regarding Mr. Ramirez’s involvement with the authorization to

acquire the Program from J & J Sports. Beyond the fact that Mr. Ramirez was at the Event Center

while the Program was being shown, the record before the Court at this time does not show that

Mr. Ramirez exercised supervisory capacity and control over activities occurring at the place of

business. According to the receipt, Mr. Romero paid Mr. Ramirez the rental fee and refundable

deposit, a total of $2,600.00, on April 6, 2015. However, there is no record evidence that the MNK

defendants received any profits that were made from the cover charges that guests paid to view the

Program at the Event Center. Because the record is not clear regarding Mr. Ramirez’s supervisory

capacity and control over activities occurring at the Event Center, the Court concludes that there

is a genuine issue of material fact in dispute regarding the MNK defendants’ alleged liability for a

violation of § 605.

       Even though J & J Sports argues that the rental agreement only covered the event from

10:00 p.m. to 2:00 a.m. on May 2, 2015, there is no provision in the contract that says it is limited

to that time frame. The rental agreement also includes a provision that states, “Personnel to assist

during the event between 6pm-1am.” (Dkt. No. 22-1, at 1). Based on this provision, the rental

agreement also may cover conduct beginning at 6:00 p.m. on the day of the event. The record

evidence is not clear on this point.




                                                 12
       J & J Sports also argues that the indemnity provision shows the MNK defendants were

aware that they may be sued in the future and that it does not absolve them of liability. The Court

declines to find that an indemnity provision in a contract is proof of liability. Further, the rental

agreement includes a provision that states, “Renter must abide by all laws enacted by the Federal

government . . . .” (Dkt. No. 22-1, at 2). The Court declines at this stage of the litigation on the

record before it to address any issues of indemnity.

       For these reasons, based on the record before the Court at this time and construing all

reasonable inference from the record evidence in favor of the MNK defendants, the Court

determines that there are genuine issues of material fact in dispute regarding the MNK defendants’

alleged liability under § 605.

               B.      Damages Under § 605

       Under § 605, a court may grant injunctive relief, award damages, and direct the recovery

of full costs, including reasonable attorney's fees. 47 U.S.C. § 605(e)(3)(B). An aggrieved party

may then elect to recover actual or statutory damages. 47 U.S.C. § 605(e)(3)(C). The statute

authorizes damages for “each violation of subsection (a) of this section . . . in a sum of not less

than $1,000 or more than $10,000, as the court considers just.” 47 U.S.C. § 605(e)(3)(C)(i)(II). If

the violation was committed “willfully and for the purpose of commercial advantage or private

financial gain,” the court may award up to $100,000 in enhanced damages.               47 U.S.C. §

605(e)(3)(C)(ii). The statute further provides, “In any case where the court finds that the violator

was not aware and had no reason to believe that his acts constituted a violation of this section, the

court in its discretion may reduce the award of damages to a sum of not less than $250.” 47 U.S.C.

§ 605(e)(3)(C)(iii). J & J Sports seeks both statutory damages and enhanced damages against the

MNK defendants.       As there are genuine issues of mater fact in dispute surrounding the



                                                 13
circumstances related to the broadcast of the Program and the MNK defendants’ alleged liability,

the Court will not decide the issue of damages at this stage of the proceedings.

       V.      Conclusion

       For these reasons, the Court denies J & J Sports’ motion for summary judgment (Dkt. No.

15). The Court overrules J & J Sports’ objections to the MNK defendants’ evidence and declines

to strike that evidence under Federal Rule of Civil Procedure 37(c)(1).

       So ordered this 31st day of March, 2019.



                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                14
